In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00273-CV

IN THE INTEREST OF S.B., A CHILD          §   On Appeal from the 393rd District Court

                                          §   of Denton County (21-0938-393)

                                          §   October 21, 2021

                                          §   Memorandum Opinion by Justice Walker

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Brian Walker
                                        Justice Brian Walker